                               UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF OHIO
                                     WESTERN DIVISION



Joseph Emerson,                                          Case No. 3:19-cv-365

                        Plaintiff

v.                                                       MEMORANDUM OPINION AND
                                                         ORDER

Anthony Williams, et al.,

                        Defendants


        Pro se Plaintiff Joseph Emerson brings this action against defendants Anthony Williams and

Cody LNU. Emerson identifies “unfair labor practice,” “falsifying IRS records,” “possibly taking

my pipefitting jobs rigged,” and “refusing to pay court ordered debts” as the basis for federal

question jurisdiction pursuant to 28 U.S.C. § 1331. (Doc. 1 and 3). Emerson has filed a motion to

proceed with this action in forma pauperis, and I grant that motion. (Doc. 2).

        For the following reasons, I dismiss this action.

                                             BACKGROUND

        Plaintiff’s Complaint is difficult to follow. Emerson states his claim in its entirety as follows:

“I won judgment court Tony Williams refuses to pay. Brother in law sold his half business possibly

getting a bought illegal pipefitter book blackballing me from my union entitled jobs.” 1 (Id. at 4).

Plaintiff seeks $300,000.00 in compensatory damages and punitive damages. (Id.). Attached to the

Complaint is a wide-ranging statement by Plaintiff regarding work he performed for Anthony

Williams and his brother-in-law Cody, including allegations of unpaid wages, tax fraud, subpoenaed


1
  In his supplemental Complaint, Plaintiff asserts various allegations regarding alleged inappropriate
conduct by Attorney John Pace, but it does not appear that these allegations are related to Plaintiff’s
claims in the Complaint. (Doc. 4).
documents, and rigged pipefitter books. (Doc. 1-1 at 1). Numerous documents are also attached to

the Complaint, including a Magistrate’s Decision, dated September 19, 2016, by Magistrate Blaufuss

in the Toledo Small Claims Court concerning a case brought by Emerson against A.L. Williams

Enterprises, Inc. for unpaid wages, awarding $3,000.00. (Id. at 2-4). On October 5, 2016, the

Toledo Municipal Court entered a judgment entry granting judgment in favor of Emerson and

against Anthony Williams in the amount of $3,000.00. (Id. at 5).

                                        STANDARD OF REVIEW

        Although pro se pleadings are liberally construed, Boag v. MacDougall, 454 U.S. 364, 365 (1982)

(per curiam); Haines v. Kerner, 404 U.S. 519, 520 (1972), I am required to dismiss an in forma pauperis

action under 28 U.S.C. § 1915(e) if it fails to state a claim upon which relief can be granted, or if it

lacks an arguable basis in law or fact. Neitzke v. Williams, 490 U.S. 319 (1989); Lawler v. Marshall, 898

F.2d 1196 (6th Cir. 1990); Sistrunk v. City of Strongsville, 99 F.3d 194, 197 (6th Cir. 1996). A claim

lacks an arguable basis in law or fact when it is premised on an indisputably meritless legal theory or

when the factual contentions are clearly baseless. Neitzke, 490 U.S. at 327. A cause of action fails to

state a claim upon which relief may be granted when it lacks “plausibility in the complaint.” Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 564 (2007).

                                                ANALYSIS

        “Under the ‘well-pleaded complaint rule,’ the presence of federal jurisdiction turns on

whether ‘a plaintiff’s properly pleaded complaint presents a federal question on its face.’” Klepsky v.

United Parcel Serv., Inc., 489 F.3d 264, 269 (6th Cir. 2007) (quoting Smolarek v. Chrysler Corp., 879 F.2d

1326, 1329 (6th Cir.1989) (en banc)). Even liberally construing the Complaint, Plaintiff fails to

allege facts that, taken as true, plausibly state a claim based upon federal question jurisdiction

pursuant to 28 U.S.C. § 1331,2 or upon which relief can be granted. In the absence of federal subject



2
  Nor does Plaintiff allege facts from which I may infer that there is a basis for diversity jurisdiction
pursuant to 28 U.S.C. § 1332.
                                                     2
matter jurisdiction, I lack authority to hear this case. Id. at 268. To the extent that Plaintiff seeks

enforcement of his small claims state court judgment in Toledo Municipal Court against defendant

Anthony Williams, I lack jurisdiction to do so. See Bright v. Mut., No. 4:17-CV-47-TAV-SKL, 2018

WL 1524603, at *4 (E.D. Tenn. Mar. 28, 2018) (“Federal courts generally lack authority to enforce

state-court judgments.”) (citing Dearborn St. Bldg. Assocs. LLC v. D&T Land Holdings, LLC, No. 1:07-

cv-1056, 2008 WL 2397660, at *2 (W.D. Mich. June 9, 2008) (citations omitted)).

                                             CONCLUSION

        For the reasons stated above, I dismiss this case pursuant to 28 U.S.C. § 1915(e). I grant

Plaintiff’s motion to proceed in forma pauperis.

        I certify pursuant to 28 U.S.C. § 1915(a)(3) that an appeal from this decision could not be

taken in good faith.


        So Ordered.

                                                         s/ Jeffrey J. Helmick
                                                         United States District Judge




                                                     3
